Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				   DETAILED ACTION 					        Claims Status 			     Claims 1-20 are pending and have been rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 (and similarly Claim 11 and Claim 16), the claim recites “a privacy aspect of the user is indeterminable from individual ones of the plurality of data items, and the privacy aspect of the user is determinable from the output data” (lines 11-13), which renders the claim indefinite. It is unclear as to how is the privacy aspect indeterminable if the privacy aspect is determinable from the output data. Paragraphs 0014 and 0019 disclose that a privacy aspect of the user is indeterminable from individual ones of the plurality of data items, and the privacy aspect of the user is determinable from the output data. 
Regarding Claims 2-10, Claims 12-15, and Claims 17-20, which claim dependency from claims 1, 11, and 16, respectively, they are rejected for the same reasons as set forth in the rejection of claims 1, 11 , and 16 above.
Regarding Claim 3, the claim recites “…spatial decomposition of the sensor data” (line 2), which renders the claim indefinite. It is unclear as to what the spatial decomposition is. Paragraph 0006 and claim language disclose “the decomposition of the sensor data comprises at least one of spatial decomposition and spectral decomposition of the sensor data”. However, it is unclear as to what the spatial decomposition is. This can be interpreted as decomposing (e.g., splitting/dividing) data. 	Regarding Claim 4, the claim recites “…at least one of temporal decomposition…” (line 2), which renders the claim indefinite. It is unclear as to what the temporal decomposition is. Paragraph 0007 and claim language disclose “the decomposition of the sensor data comprises temporal decomposition of the sensor data”. However, it is unclear as to what the temporal decomposition is. This can be interpreted as decomposing (e.g., splitting/dividing) data.
Regarding Claim 4, the claim recites “…and spectral decomposition of the sensor data” (lines 2-3), which renders the claim indefinite. It is unclear as to what the spectral decomposition is. Paragraph 0047 and claim language disclose “the decomposition circuit 126 may also be operational to perform spectral decomposition and/or other types of data decomposition”. However, it is unclear as to what the spectral decomposition is. This can be interpreted as decomposing (e.g., splitting/dividing) data.
Regarding Claim 7, the claim recites “…processed items comprises spatial fusing…” (line 2), which renders the claim indefinite. It is unclear as to what the spatial fusing is. Paragraph 0010 and claim language disclose “the fusing of the plurality of processed items comprises spatial fusing of the plurality of processed 
Regarding Claim 8, the claim recites “…processed items comprises temporal fusing…” (line 2), which renders the claim indefinite. It is unclear as to what the temporal fusing is. Paragraph 0011 and claim language disclose “the fusing of the plurality of processed items comprises temporal fusing of the plurality of processed items”. However, it is unclear as to what the temporal fusing is. This can be interpreted as fusing (e.g., reconstructing/combining/merging) data.
Regarding Claim 19, the claim recites “…first internal data…second internal data…” (lines 3-4 and 6), which renders the claim indefinite. It is unclear as to what the first internal data and second internal data are. Paragraph 0062 disclose “The first internal signal A may convey first internal data of the spatially convoluted video. A second internal signal (e.g., B) may be generated by the temporal convolution nodes 164 and transferred to the temporal fusion nodes 166. The second internal signal B may convey second internal data of the temporally convoluted first data”. However, it is unclear as to what the first internal data and second internal data are. This can be interpreted as data (e.g., information) of the sensor.
Regarding Claim 19, the claim recites “…spatially convoluting…” (line 3), which renders the claim indefinite. It is unclear as to what the spatially convoluting is. Paragraph 0022 and claim language disclose “the private cloud processing system, the individual ones of the plurality of distributed cloud processing nodes are operational to generate first internal data by spatially convoluting the corresponding one of the plurality of data items, generate second internal data by temporally convoluting the first internal data, and generate the corresponding one of the plurality of processed items by temporally fusing the second internal data”. However, it is unclear as to what the spatially convoluting is. This can be interpreted as convolution (e.g., complexity) of data.
Regarding Claim 19 (and similarly Claim 20), the claim recites “…temporally convoluting…” (line 4), which renders the claim indefinite. It is unclear as to what the temporally convoluting is. Paragraphs 0022, 0023 and claim language disclose “the private cloud processing system, the individual ones of the plurality of distributed cloud processing nodes are operational to generate first internal data by spatially 
Regarding Claim 19 (and similarly Claim 20), the claim recites “…temporally fusing…” (line 4), which renders the claim indefinite. It is unclear as to what the temporally fusing is. Paragraphs 0022, 0023 and claim language disclose “the private cloud processing system, the individual ones of the plurality of distributed cloud processing nodes are operational to generate first internal data by spatially convoluting the corresponding one of the plurality of data items, generate second internal data by temporally convoluting the first internal data, and generate the corresponding one of the plurality of processed items by temporally fusing the second internal data”. However, it is unclear as to what the temporally fusing is. This can be interpreted as fusing (e.g., reconstructing/combining/merging) data.
Regarding Claim 20, the claim recites “…spectral binning…” (line 3), which renders the claim indefinite. It is unclear as to what the spectral binning is. Paragraph 0023 and claim language disclose “the private cloud processing system, the individual ones of the plurality of distributed cloud processing nodes are operational to generate third internal data by spectral binning the corresponding one of the plurality of data items, generate fourth internal data by temporally convoluting the third internal data, and generate the corresponding one of the plurality of processed items by temporally fusing the fourth internal data”. However, it is unclear as to what the spectral binning is. This can be interpreted as binning (e.g., grouping together) data.
Regarding Claim 20, the claim recites “…third internal data…fourth internal data…” (lines 3-4 and 6), which renders the claim indefinite. It is unclear as to what the third internal data and fourth internal data are. Paragraph 0069 disclose “The spectral bin nodes 172 may generate a third internal signal (e.g., C) transferred to the temporal convolution nodes 174. The third internal signal C may convey third internal data of binned spectrogram information. A fourth internal signal (e.g., D) may be generated by the temporal convolution nodes 174 and transferred to the temporal fusion nodes 176. The fourth internal signal D may 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassani (U.S. Publication 2020/0023812), hereinafter “Hassani” in view of Namoradze et al. (WO 2015/175411), herein after “Namoradze”.

	As to claim 1, Hassani discloses a privacy system comprising:  	at least one sensor operational to generate sensor data in response to a user (Hassani, see [0016], the biometric input system receives the user inputs. See [0017], the biometric input system (e.g., cameras, infrared sensors, facial recognition systems, fingerprint sensors, microphones, etc.) includes one or more feature extraction components that extracts biometric feature data or information from the 
 	As to claim 2, Hassani in view of Namoradze discloses everything disclosed in claim 1. Namoradze further discloses wherein the privacy aspect of the user is indeterminable from individual ones of the plurality of processed items (Namoradze, see [0046], file slice fragments can dispersed randomly to different cloud storage servers, further enhancing the security (i.e., privacy aspect) of the data storage. Not even the client know exactly the locations to which all the file slice fragments have been directly dispersed. Also, there is no one place where all the keys are stored to reassemble the file slice fragments and/or decrypt the file slice fragments).  



 	As to claim 4, Hassani in view of Namoradze discloses everything disclosed in claim 1. Hassani further discloses wherein the decomposition of the sensor data comprises at least one of temporal decomposition and spectral decomposition of the sensor data (Hassain, see [0017], the biometric input system (e.g., cameras, infrared sensors, fingerprint sensors, etc.) includes one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs, wherein the feature extraction component extracts spectral component analysis of speech. These features are generated through the use of a convolutional deep net and/or neural network, where higher order features are abstracted from raw data sources such as video or audio recordings).  

 	As to claim 5, Hassani in view of Namoradze discloses everything disclosed in claim 1. Hassani further discloses wherein the device is operational to generate intermediate data by fusing the plurality of processed items (Hassani, see [0019], the rider verification component can prompt a user for a password, passcode, or other authentication credential for additional verification of the user identity. The rider verification component can communicate extracted feature data (i.e., intermediate data) of biometric data of a user to the rider processing component, wherein the rider verification component sends the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token). See [0023], the second cloud-based server is configured to determine a user's authentication identifier (e.g., by locating an authentication identifier associated with a user account in a database, etc.) and/or to grant access to an autonomous vehicle (e.g., by generating an access token that acts as a digital key to unlock an autonomous vehicle and/or initiate a trip, etc.)).  



 	As to claim 7, Hassani in view of Namoradze discloses everything disclosed in claim 5. Namoradze further discloses wherein the fusing of the plurality of processed items comprises spatial fusing of the plurality of processed items (Namoradze, see [0040], file reconstruction are transferred from/to multiple servers in parallel).  

 	As to claim 8, Hassani in view of Namoradze discloses everything disclosed in claim 5. Namoradze further discloses wherein the fusing of the plurality of processed items comprises temporal fusing of the plurality of processed items (Namoradze, see [0040], file reconstruction are transferred from/to multiple servers in parallel).  

 	As to claim 9, Hassani in view of Namoradze discloses everything disclosed in claim 1. Hassani further discloses wherein the sensor data comprises one or more of a video of the user, an image of the user, and audio generated by the user (Hassani, see [0017], the biometric input system 130 (e.g., cameras, infrared sensors, fingerprint sensors, etc.) include one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs, wherein the feature extraction component extracts facial symmetry features, such as an image or video of the user).  

 	As to claim 10, Hassani in view of Namoradze discloses everything disclosed in claim 1. Hassani further discloses wherein the at least one sensor and the device are mountable in a vehicle, and the device communicates wirelessly with the plurality of distributed cloud processing nodes (Hassani, see fig. 

 	As to claim 11, Hassani discloses a method for cloud processing with privacy protection, comprising:  	generating sensor data in response to a user (Hassani, see [0016], the biometric input system receives the user inputs and includes one or more wake up components to wake the autonomous vehicle when (e.g., during or after, etc.) based on the requested access. See [0017], the biometric input system 130 (e.g., cameras, infrared sensors, fingerprint sensors, etc.) include one or more feature extraction components);  	decomposing the sensor data into a plurality of data items using a device (Hassani, see [0016], the biometric input system receives the user inputs. See [0017], the biometric input system (e.g., cameras, infrared sensors, facial recognition systems, fingerprint sensors, microphones, etc.) includes one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs);  	receiving the plurality of processed items from the plurality of distributed cloud processing nodes at the device (Hassani, see [0011] and fig. 1, a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information, wherein a first cloud-based server and a second cloud-based server can be used to separately store biometric data and personal information. See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server, and a second cloud-based server for user identity verification. See [0019], the rider verification component can communicate extracted feature data of biometric data of a user to the rider processing component, wherein the rider verification component can be executed to send extracted feature data to the first cloud-based server(s). See [0029], de-centralizing cloud-based biometric authentication system that segregates biometric and personal data (i.e., plurality of data items) for security purposes); and 

 	As to claim 12, Hassani in view of Namoradze discloses everything disclosed in claim 11. Hassani further discloses comprising: generating intermediate data by fusing the plurality of processed items (Hassani, see [0019], the rider verification component can prompt a user for a password, passcode, or other authentication credential for additional verification of the user identity. The rider verification component can communicate extracted feature data (i.e., intermediate data) of biometric data of a user to the rider processing component, wherein the rider verification component sends the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token). See [0023], The second cloud-based server is configured to determine a user's authentication identifier (e.g., by locating an authentication identifier associated with a user account in a database, etc.) and/or to grant access to an autonomous vehicle (e.g., by generating an access token that acts as a digital key to unlock an autonomous vehicle and/or initiate a trip, etc.)).  

 	As to claim 13, Hassani in view of Namoradze discloses everything disclosed in claim 12. Hassani further discloses wherein the output data is generated by classifying the intermediate data (Hassani, see fig.1 and [0011], a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information. One person ordinary skilled in the art would understand that if the data is being separated into different groups, such as biometric data and rider or user personal information then the data is being classified).  

 	As to claim 14, Hassani in view of Namoradze discloses everything disclosed in claim 11. Hassani further discloses wherein the sensor data comprises one or more of a video of the user, an image of the user, and audio generated by the user (Hassani, see [0017], the biometric input system 130 (e.g., cameras, infrared sensors, fingerprint sensors, etc.) include one or more feature extraction 

 	As to claim 15, Hassani in view of Namoradze discloses everything disclosed in claim 11. Hassani further discloses wherein the device is mountable in a vehicle, and the device communicates wirelessly with the plurality of distributed cloud processing nodes (Hassani, see fig. 1 and [0023], See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server(s), and a second cloud-based server(s) for user identity verification. See [0029], when the user arrives at an autonomous vehicle, the autonomous vehicle can wireless communicate extracted biometric feature data to the first cloud-based server(s). See [0061], the vehicle include a sensor system for sensing areas external to the vehicle).  

 	As to claim 16, Hassani discloses a private cloud processing system comprising:  	a network (Hassani, see fig. 5 and [0064], network 542);  	at least one sensor operational to generate sensor data in response to a user (Hassani, see [0016], the biometric input system receives the user inputs. See [0017], the biometric input system (e.g., cameras, infrared sensors, facial recognition systems, fingerprint sensors, microphones, etc.) includes one or more feature extraction components that extracts biometric feature data or information from the raw biometric data received as user inputs);  	a device in communication with the at least one sensor and the network (Hassani, see fig. 1 and [0016], the autonomous vehicle includes a biometric input system. See [0017], the biometric input system (e.g., cameras, infrared sensors, fingerprint sensors, etc.). See [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server, and a second cloud-based server for user identity verification), and operational to decompose the sensor data into a plurality of data items, transmit the plurality of data items to the network, receive a plurality of processed items from the network (Hassani, see [0011] and fig. 1, a plurality of discrete cloud-based servers to separate storage of biometric data and rider or user personal information, wherein a first cloud-based server and a second  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassani in view of Namoradze in order to further modify the method for decentralized cloud-based authentication for autonomous vehicles from the teachings of Hassani with the method for the distributed storage and distribution of data from the teachings of Namoradze. 	One of ordinary skill in the art would have been motivated because it would allow distributing secure data storage and transmission for use (Namoradze – 0002).

 	As to claim 17, Hassani in view of Namoradze discloses everything disclosed in claim 16. Hassani further discloses comprising a network node operational to transfer the plurality of data items from the device to the plurality of distributed cloud processing nodes, and transfer the plurality of processed items from the plurality of distributed cloud processing nodes to the device (Hassani, see fig. 5 and [0065], the server includes one or more antenna(e) that can include, without limitation, a cellular antenna for transmitting or receiving signals to/from a cellular network infrastructure, an antenna for transmitting or receiving Wi-Fi signals to/from an access point (AP), etc. See [0071], the rider verification component(s) can include computer-executable instructions, code, or the like that responsive to execution by one or more of the processor(s) that includes functions including, such as determining extracted feature data, matching extracted feature data to biometric templates, sending authentication identifiers to other servers).  

 	As to claim 18, Hassani in view of Namoradze discloses everything disclosed in claim 17. Hassani further discloses wherein the device comprises a transceiver operational to communicate wirelessly with the network node (Hassani, see fig. 1 and [0023], the telematics control unit of the vehicle can communicate with the first cloud-based server(s), and a second cloud-based server(s) for user identity verification. See [0029], when the user arrives at an autonomous vehicle, the autonomous vehicle can wireless communicate extracted biometric feature data to the first cloud-based server(s). See [0061], the vehicle include a sensor system for sensing areas external to the vehicle).  

 	As to claim 19, Hassani in view of Namoradze discloses everything disclosed in claim 16. Hassani further discloses wherein the individual ones of the plurality of distributed cloud processing nodes are operational to generate first internal data by spatially convoluting the corresponding one of the plurality of data items, generate second internal data by temporally convoluting the first internal data, and generate the corresponding one of the plurality of processed items by temporally fusing the second internal data (Hassani, see [0019], the rider verification component can send the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token) (i.e., output)).  

 	As to claim 20, Hassani in view of Namoradze discloses everything disclosed in claim 16. Hassani further discloses wherein the individual ones of the plurality of distributed cloud processing nodes are operational to generate third internal data by spectral binning the corresponding one of the plurality of data items, generate fourth internal data by temporally convoluting the third internal data, and generate the corresponding one of the plurality of processed items by temporally fusing the fourth internal data (Hassani, see [0019], the rider verification component can send the extracted feature data to the first cloud-based server and receive back from the second cloud-based server data indicative of a positive or negative verification result (e.g., access token) (i.e., output)).


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2019/0034235, which describes privacy-preserving distributed visual data processing.
U.S. Publication 2019/0392328, which describes cognitive computing systems and services utilizing internet of things environment. 	U.S. Publication 2020/0017117, which describes vehicle-data analytics. 	U.S. Publication 2020/0133288, which describes sensor fusion by operations-control vehicle for commanding and controlling autonomous vehicles. 	U.S. Publication 2018/0309775, which describes detection of an ongoing data breach based on relationships among multiple network elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TANIA M PENA-SANTANA/Examiner, Art Unit 2457